Exhibit 10.6

 

Vice-President and Above - Option

 

WATSON Pharmaceuticals, Inc.

AMENDMENT AND RESTATEMENT OF THE 2001 INCENTIVE AWARD PLAN

NOTICE OF GRANT AND SIGNATURE PAGE

 

Congratulations, you (“Holder”) have been granted an option to purchase Common
Stock of Watson Pharmaceuticals, Inc., a Nevada corporation (the “Company”). 
The Option is subject to the terms and conditions of the Award Agreement and the
Amendment and Restatement of The 2001 Incentive Award Plan of Watson
Pharmaceuticals, Inc., as amended from time to time (the “Plan”), which are
attached hereto as Exhibit 1-A and 1-B, and of which this Notice of Grant and
Signature Page is a part.  By signing this Notice of Grant and Signature Page,
you represent and warrant to the Company that you have read the Award Agreement
and the Plan and agree to be bound by their terms.  Capitalized terms not
otherwise defined in this Notice of Grant and Signature Page shall be as defined
in the Plan and the Award Agreement.

 

Subject to the terms of the Award Agreement and the Plan, the terms of this
Option are set forth below:

 

Type of Option: Incentive Stock Option

 

Non-Qualified Stock Option

 

 

 

Holder’s Name: [First Name and Last Name]

 

Total Number of Option Shares:

 

 

 

Date of Grant: [Month, Day, Year]

 

Purchase Price Per Share: $

 

 

 

Subject to the terms of the Award Agreement and the Plan, this Option shall
become exercisable in accordance with the following schedule:

 

 

 

This Option Shall be Exercisable With Respect to

 

 

the Following Number of Shares in Each Period

On and After This Date

 

Becoming Fully Vested on the Date Shown.

Month, Day, Year

 

Number

Month, Day, Year

 

Number

Month, Day, Year

 

Number

Month, Day, Year

 

Number

Total Shares

 

Total

 

NOTE, schedule does not reflect cumulative vesting.

 

IN WITNESS WHEREOF, the Company has granted this Option, subject to the terms
set forth herein, on the date of grant specified above.

 

 

WATSON PHARMACEUTICALS, INC.

 

 

 

 

 

 

Allen Chao, Ph.D.,

 

Chairman and Chief Executive Officer

 

ACCEPTED:

 

 

Note:  This document constitutes the Company’s offer to enter into an agreement
under the terms set forth herein. This offer will expire without further notice
at 5 o’clock Pacific Time sixty days after the date of grant of the Option set
forth above, unless this offer is accepted by Holder by the delivery of this
original Notice of Grant and Signature Page, executed by Holder to the Company
on or prior to the offer’s expiration date.


                            GRANT NO. 0000XXXX

 

 

Holder’s Signature

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

Holder’s Taxpayer Identification Number

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1-A

 

AWARD AGREEMENT

 

THIS AWARD AGREEMENT, dated as of the Date of Grant appearing on the Notice of
Grant and Signature Page hereof, is made by and between Watson
Pharmaceuticals, Inc., a Nevada corporation (the “Company”), and the Employee
whose name and signature appear on the Notice of Grant and Signature Page hereof
(“Holder”).

 

WHEREAS, the Company wishes to grant Holder an option (the “Option”)  to
purchase shares of its common stock, par value $.0033 per share (the “Common
Stock”), pursuant to the terms of the Notice of Grant and Signature Page, this
Agreement and the Amendment and Restatement of The 2001 Incentive Award Plan of
Watson Pharmaceuticals, Inc., as amended from time to time (the terms of which
are hereby incorporated by reference and made a part of this Agreement, the
“Plan”); and

 

WHEREAS, it has been determined that it would be to the advantage and best
interest of the Company and its stockholders to grant Holder the Option as an
inducement to enter into or remain in the service of the Company or its
Subsidiaries and as an incentive for increased efforts during such service.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

GRANT OF OPTION

 

Section 1.1 - Grant of Option and Purchase Price. The Company grants to Holder
the option to purchase any part or all of an aggregate of that many shares of
Common Stock as set forth on the Notice of Grant and Signature Page hereto, upon
the terms and conditions set forth in this Agreement.  The per share purchase
price of the shares of Common Stock covered by the Option shall be as set forth
on the Notice of Grant and Signature Page hereto, without commission or other
charge.

 

Section 1.2 - Consideration to Company.  In consideration of the granting of
this Option by the Company, Holder agrees to render faithful and efficient
services to the Company or a Subsidiary, with such duties and responsibilities
as the Company shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted.  Nothing in this Agreement or in
the Plan shall confer upon Holder any right to continue in the employ or
engagement of the Company or any Subsidiary, or shall interfere with or restrict
in any way the rights of the Company and its Subsidiaries, which are hereby
expressly reserved, to discharge or terminate the engagement with Holder at any
time for any reason whatsoever, with or without Cause.

 

ARTICLE II

PERIOD OF EXERCISABILITY

 

Section 2.1 - Exercisability.  Subject to Section 2.2, Section 4.5 and the terms
of any written agreement between the Company and Holder relating to the
exercisability of the Option, the Option shall become exercisable as set forth
in the Notice of Grant and Signature Page hereto.  No portion of the Option
which is unexercisable at Termination of Employment shall thereafter become
exercisable.  Each such installment which becomes exercisable pursuant to this
Section 2.1 shall remain exercisable until it becomes unexercisable under
Section 2.2 or the Plan.

 

1

--------------------------------------------------------------------------------


 

Section 2.2 - Expiration of Option.  (a) Subject to subsection (b), the Option
may not be exercised to any extent by anyone after the first to occur of the
following events:

 

(i)                                     The expiration of ten (10) years from
the date the Option was granted;

 

(ii)                                  Except in the case of Holder’s disability
(within the meaning of Section 22(e)(3) of the Code) or as set forth in Sections
2.2(a)(iv) and (v), the expiration of three (3) months from the date of Holder’s
Termination of Employment, unless Holder dies within said three month period;

 

(iii)                               In the case of Holder’s disability (within
the meaning of Section 22(e)(3) of the Code), the expiration of one (1) year
from the date of Holder’s Termination of Employment by reason of Holder’s
disability;

 

(iv)                              The expiration of one (1) year from the date
of Holder’s death; or

 

(v)                                 Upon Holder’s Termination of Employment, by
the Company or a Subsidiary of the Company for Cause, at the discretion of the
Administrator effective upon written notice to Holder.

 

(b)                                 If, upon Holder’s Termination of Employment,
Holder has completed five or more years of continuous service with the Company
or a Subsidiary, subsection (a) shall not apply, and the Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(i)                                     The expiration of ten (10) years from
the date the Option was granted; or

 

(ii)                                  The expiration of two (2) years from the
date of Holder’s Termination of Employment.

 

Section 2.3 – Special Tax Consequences.  Holder acknowledges that, to the extent
that the aggregate Fair Market Value of stock with respect to which “incentive
stock options” (within the meaning of Section 422 of the Code, but without
regard to Section 422(d) of the Code), including the Option, are exercisable for
the first time by Holder during any calendar year under the Plan and all other
incentive stock option plans of the Company, any Subsidiary and any parent
corporation thereof (within the meaning of Section 422 of the Code)) exceeds
$100,000, such options shall not be treated as “incentive stock options” to the
extent required by Section 422 of the Code.  Holder further acknowledges that
the rule set forth in the preceding sentence shall be applied by taking options
into account in the order in which they were granted.  For purposes of these
rules, the Fair Market Value of stock shall be determined as of the time the
option with respect to such stock is granted.

 

ARTICLE III

EXERCISE OF OPTION

 

Section 3.1 - Person Eligible to Exercise.  During the lifetime of Holder, only
Holder may exercise the Option or any portion thereof.  After the death of
Holder, any exercisable portion of the Option may, prior to the time when the
Option becomes unexercisable under Section 2.2 or the Plan, be exercised by
Holder’s personal representative or by any person empowered to do so under the
deceased Holder’s will or under the then applicable laws of descent and
distribution.

 

2

--------------------------------------------------------------------------------


 

Section 3.2 - Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
as to whole shares only at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 2.2 or the Plan.

 

Section 3.3 - Manner of Exercise.  The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company, or
such other person or entity designated by the Administrator, or his, her or its
office, as applicable, of all of the following prior to the time when the Option
or such portion becomes unexercisable under Section 2.2 or the Plan:

 

(a)                                  A written notice complying with the
applicable rules established by the Administrator stating that the Option, or a
portion thereof, is exercised.  The notice shall be signed by Holder or other
person then entitled to exercise the Option or such portion; and

 

(b)                                 (i)  Full cash payment to the Secretary of
the Company for the shares with respect to which such Option or portion is
exercised;

 

(ii)  With the consent of the Administrator (which consent may be withheld in
its sole and absolute discretion), (A) shares of the Company’s Common Stock
owned by Holder, duly endorsed for transfer to the Company, with a Fair Market
Value on the date of delivery equal to the aggregate exercise price of the
Option or exercised portion thereof, or (B) shares of the Company’s Common Stock
issuable to Holder upon exercise of the Option, with a Fair Market Value on the
date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof;

 

(iii)  With the consent of the Administrator (which consent may be withheld in
its sole and absolute discretion), a notice that Holder has placed a market sell
order with a broker with respect to shares of the Company’s Common Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; or

 

(iv)  With the consent of the Administrator (which consent may be withheld in
its sole and absolute discretion), any combination of the consideration provided
in the foregoing subparagraphs (i), (ii) and (iii); and

 

(c)  Full payment to the Company (or other employer corporation) of all amounts
which, under federal, state or local tax law, it is required to withhold upon
exercise of the Option.  With the consent of the Administrator (which consent
may be withheld in its sole and absolute discretion), all or part of such
payment may be made in the form of (i) shares of the Company’s Common Stock
owned by Holder, duly endorsed for transfer, with a Fair Market Value equal to
the sums required to be withheld, or (ii) shares of the Company’s Common Stock
issuable to Holder upon exercise of the Option with a Fair Market Value equal to
the sums required to be withheld; provided, that the number of shares of Common
Stock which may be withheld with respect to the issuance, vesting, exercise or
payment of the Option (or which may be repurchased from Holder within six months
after such shares of Common Stock were acquired by Holder from the Company) in
order to satisfy Holder’s federal and state income and payroll tax liabilities
with respect to the issuance, vesting, exercise or payment of the Option shall
be limited to the number of shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal and state tax
income and payroll tax purposes that are applicable to such supplemental taxable
income; and

 

(d)  In the event the Option or portion shall be exercised pursuant to
Section 3.1 by any person or persons other than Holder, appropriate proof of the
right of such person or persons to exercise the Option.

 

3

--------------------------------------------------------------------------------


 

Section 3.4 - Conditions to Issuance of Stock Certificates.  The shares of stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or, to the extent applicable to
the Company, issued shares which have then been reacquired by the Company.  Such
shares shall be fully paid and nonassessable.  The Company shall not be required
to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions:

 

(a)  The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed; and

 

(b)  The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
and

 

(c)  The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(d)  The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience; and

 

(e)  The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon exercise of the
Option.

 

Section 3.5 - Rights as Stockholder.  Holder shall not be, nor have any of the
rights or privileges of, a stockholder of the Company in respect of any shares
purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares have been issued by the Company to Holder.

 

ARTICLE IV

OTHER PROVISIONS

 

Section 4.1 – Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith, to interpret, amend or revoke any such rules and to amend this
Agreement provided that the rights or obligations of Holder are not affected
adversely.  All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon Holder, the
Company and all other interested persons.  No member of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or the Option.

 

Section 4.2 - Option Not Transferable.  Neither the Option nor any interest or
right therein or part thereof shall be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
the shares underlying such Option have been issued.  Neither the Option nor any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including

 

4

--------------------------------------------------------------------------------


 

bankruptcy), and any attempted disposition thereof shall be null and void and of
no effect, except to the extent that such disposition is permitted by the
preceding sentence.

 

During the lifetime of Holder, only he may exercise an Option (or any portion
thereof) granted to him under the Plan, unless it has been disposed of with the
consent of the Administrator pursuant to a DRO.  After the death of Holder, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Plan or this Agreement, be exercised by his
personal representative or by any person empowered to do so under the deceased
Holder’s will or under the then applicable laws of descent and distribution.

 

Section 4.3 – Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to Holder shall be addressed to him at the address given
beneath his signature hereto.  By a notice given pursuant to this Section 4.3,
either party may hereafter designate a different address for notices to be given
to him.  Any notice which is required to be given to Holder shall, if Holder is
then deceased, be given to Holder’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 4.3.  Any notice shall be deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

Section 4.4 – Titles and Construction.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.  This Agreement shall be administered,
interpreted and enforced under the internal laws of the State of California,
without regard to conflicts of laws thereof.

 

Section 4.5 - Conformity to Securities Laws.  Holder acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and
rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation Rule 16b-3.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

ARTICLE V

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below.  The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.  All
capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Plan.

 

“Cause” shall mean (i) ”Cause”, as defined in the employment agreement, if any,
between the Company or a Subsidiary of the Company and Holder, as in effect from
time to time, or (ii) in the absence of such an employment agreement, as
determined by the Administrator in its sole discretion, (A) Holder’s conviction
of, or no contest plea to, a felony or a misdemeanor involving moral turpitude,
or (B) Holder’s gross negligence or misconduct, or material violation of the
Company’s policies (including without limitation the Company’s policy on insider
trading), or a material breach of Holder’s duties or loyalty to the Company, or
(C) Holder’s fraud, embezzlement or criminal conduct that is damaging to the
Company, or (D) Holder’s willful or continued failure to substantially perform
his or her duties to the Company.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 1-B

 

AMENDMENT AND RESTATEMENT OF THE 2001 INCENTIVE AWARD PLAN

 

--------------------------------------------------------------------------------

 